Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings (and the drawings filed 7/30/22 have app. no. 16/577,886 listed in the header) should be identical to the instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.  Upon request, the Examiner can provide an example of a comprehensive claim support chart to show where support for all elements and their structural relationships claimed.
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.
Specifically, can applicant provide the support for “airflow inlet passage” (claim 1, for example element 4120?), “an airflow outlet passage” (claim 1, for example element 4125?), “peripheral posts” (claim 1, for example element 2482?), “lateral support members” (claim 1, for example element 1210 and 1215), “server conduit” (claims 1 and 5, for example elements 4399 and 4389), “building conduit” (claim 5, for example elements 5220 and 5223), “a central support interior void” (claim 11, for example element 2159 in 1210 or between 1210 and 1215?), “a substantially sealed interior cavity” (claim 11, for example element 2159 in 1210), “a second opening” (claim 11, what element supports?), and “a fourth opening” (claim 14, what element supports?).  Can Applicant provide to the Examiner either by citing elements or pictorially as to how each of these claimed elements is supported by the disclosure of the instant application.  If the Applicant provides the mapping for these claimed element, the Examiner can understand whether the claim language is supported by the originally filed application.
Response to Arguments
The declaration under 37 CFR 1.132 filed 8/1/22 is insufficient to overcome the rejection of claims 1-15 based upon 35 USC 112a (based upon Applicant’s stated purpose of the Declaration as being for 35 U.S.C. §112, First Paragraph or §112(a), see Applicant’s remarks of 8/1/22, p. 9) set forth in the last Office action because: the Declaration does not specifically point out where support in the priority application is for each of the statements made in the declaration for 35 USC 112a rejections.  Due to the format of the Declaration applying to 14 applications; and not referring to specific rejections in any of these 14 applications, it is difficult for the examiner to correlate the statements of the declarant with what the purpose of the statement are.  Further many of statements appear to substitute for Applicant’s arguments rather a statement of findings that the purpose of the 1.132 declaration should be used for, and even some places appear to provide statements intended to address the 35 USC 112b rejections.
In view of the foregoing, when all of the evidence provided in the 1.132 declaration of Lt. Colonel John Sanders is considered, the totality of the rebuttal evidence of the Applicant being in possession of the claim inventions at the time the priority application was filed fails to outweigh the evidence that Applicant was not in possession of the claimed inventions at the time the priority application was filed.
Responding to Applicant remarks of 8/1/22, pp. 8-9:
Claim 1.

The language concerning conduit and the idea that the air with which an airflow device is an affirmative element of the invention have been dealt with in companion applications.

Because the claim language of “for sealed movement of gas” (line 3), “for exhausting gas” (line 3), “for urging gas” (line 19) and “for venting heated gases” (line 21) are prefaced with “for”, these are intended use limitations, and the gas/gases are not positively claimed.  However even though these gas/gases are not positively claimed, the Examiner raises the issue of in the intended use, are these the same or different gas/gases?

The language concerning "posts" is appropriate because their peripheral nature is a limitation of that particular element rather than a name thereof. 

While “said posts” (line 9) clearly has antecedence in “a pair of peripheral posts” (line 8), the Examiner’s preference is to use consistent terms throughout claims.
The language concerning the "server rack stand" does not need the addition of "interior" because, although in certain embodiments this may be true, is not necessary for the scope of the claim.

The Examiner believes Applicant is referring “said stand interior void” (line 10) which has antecedence in “an interior void” (line 5).  Again, this is a matter of using consistent for claimed element.  Why was “stand” added to the element “interior void.”

Applicant reminds Examiner that the claims themselves do not need to be enabling or even technically complete.

The Examiner deferring comment on this remark.

Reiterating that the "computer" is the element that has the case is not grammatically necessary because the "having a" language follows an appositive.
As the Examiner weighs the Applicant's information concern appositives, Applicant suggests that its point of view can be supported here: https://www.grammarly.com/blog/appositive/

The Examiner is just trying to insure that the claim language is clear that the claimed requirement is “said computer having a case.”

Applicant thanks Examiner for noting the surplusage of words, such as "outlet," which has been corrected.

By deleting the word, “outlet”, the Applicant has created an antecedence issue because which “airflow opening” is Applicant referring to: the airflow inlet opening (line 13) or the airflow outlet opening? The issue the Examiner raised is that “airflow opening outlet” should have been changed to “airflow outlet opening.” 

Claim 2. "Cartridge" without recitation of "at least one" is appropriate because the cartridge (of which type has been described) has been introduced as "cartridge" in claim 1, and certainly moreso because there are multiple "cartridges" in claim 2 (at that type for which there is at least one). 

The issue raised by the Examiner is that claim 2 that “a plurality of said cartridges” (line 2) which has “at least one cartridge” of claim 1, line 9.  Claim 1 requires one or a plurality of cartridges, whereas claim 2 requires “said plurality” requires only a plurality of cartridges.

Claim 3. Although there has been a longstanding prohibition against alternative claiming in association with the expression "or," Applicant will adopt this language with the understanding that it is clear that the claim will been fulfilled whether the first or second option is chosen.
 
This “or” for claiming alternates is based upon case law and PTAB decisions. 

Applicant thanks Examiner for the notification concerning the misspelling of temperature. 

Thank you making the correction.

Claim 5. Applicant thanks Examiner for the notice of the phrase "at least one computers."

Thank you for making the correction to “at least one computer”.
 
Claim 6. Applicant has considered Examiner's concerns relating to Applicant's use of "the step of' in defining further steps concerning a process. Do note that the USPTO's training materials concerning drafting process claims expressly condones (and teaches) that this language is appropriate. https://www.uspto.gov/patents/basics/types-patent-applications/training-materials-product-process

Based upon the example provided in this link, the use of “further comprising the step of . . . “ is acceptable.  So, this issue is withdrawn. 

Claim 7 et al. The additional claim concerns seem to be a re-hash of the problems discussed above. Applicant has scanned the claims for mistakes that don't seem merely to be a clash of writing styles. 

See above responses, as applicable.

Regarding Skonnord (US 3,192,306).
Remarks dated 8/1/22 taken from app. no. 16/785,565.
The present invention features a 1:1 nature of cooling in this invention that Skonn[o]rd, in his U.S. Patent No. 3,192,306, teaches away from the isolated ventilation of electronic devices in an attempt to emphasize cross-ventilating, presumably analogous to cross-pollination'. Skonnard, 3,192,306, Col. 1, lines 51-59. It is assumed, and clear from the disclosure of Skonnard, that his ventilation as injected into the electronic compartment of his cabinet system is meant to access as many of the electronic components within the cabinet as possible - and certainly that fluid flow is meant to contact as many of the electronic components can be fit into his, what are essentially, drawers that support the electronic components loosely therein. (Applicant’s remarks of 8/1/22, p. 10 in app. no. 16/785,565).

Claim 5 has no such requirement for “1:1 natural of cooling” which the Examiner believes is referring to “the substantially sealed pathway”  of claim 1, line 23.  Therefore, Applicant argument pertaining to Skonnord is not commensurate with the scope of the claim 5. 
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 1, line 4; Claim 5, line 10; Claim 9, line 2; and Claim 10, line 2 require “a heat reservoir.”  The only reservoir disclosed is “reservoir 3412” used for fire suppression.   What disclosed element supports the “heat reservoir” that is being claimed? Applicant indicated this should be amended to “a heat release element” or “a heat receiver”.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5625 (fig. 56) is not defined in the specification (the Examiner believes this should be corrected to element 307 (rail).
The drawings are objected to because:
a.	the Examiner does believe element labeled as 2166 in amended fig. 58 (element 5930 in original filed fig. 58) is a cartridge.  (the Examiner believes this be corrected to element 307 (rail); and
b. 	despite Applicant’s statement in the remarks, the application no. 16/577,886 in the header of the drawings will cause confusion as to whether the drawings apply to the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	Page 16, line 5, “conform” should be “conform to”; 
b.	 the Substitute Specification should be a clean copy and not have any mark-up, “controlled” at p. 11, l. 24 is underlined and “
c.	add a written description in the section of the specification describing fig. 67 for the limitation of “said heat reservoir in fluid communication with a building exhaust for venting heated gases external to said building” of claim 1, lines 20-21.  (note: support is “said heat reservoir is in fluid communication with a building exhaust for venting heated gases external to said building” from claim 11 of priority application 15/144,886. .
Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
a.	Claim 1, line 2, “building inlet conduit” should be “at least one building inlet conduit” (the resolution was agreed to by the Applicant and Examiner in other family members of the instant application to allow for there to a single conduit or multiple conduits);
b.	Claim 1, line 3, “outlet conduit” should be “at least one building outlet conduit” this resolution was agreed to by the Applicant and Examiner in other family members of the instant application to allow for there to a single conduit or multiple conduits);
c.	Claim 1, line 3, “exhausting gas” should be “exhausting said gas” having antecedence in “gas” of this same line;
d.	Claim 1, line 6, “and (ii)” should be” should be “, (ii)”;
e.	Claim 1, line 7, “and (iii)” should be” should be “(iii)”;
f.	Claim 1, line 9, “said posts” should be “said peripheral posts”;
g.	Claim 1, line 10, “said stand interior void” should be “said interior void of said server rack stand”;
h.	Claim 1, lines 10-11; and Claim 3, line 2, “said cartridge” should be “said at least one cartridge”;
i.	Claim 1, line 11, “said stand rack void” should be “said interior void of said server rack stand”;
j.	Claim 1, line 13, “having case” should be “the computer having a case” (note “case” lacks an article);
k.	Claim 1, lines 19 and 21, “gas” should be “said gas” having antecedence in claim 1, line 3;
l.	Claim 2, line 1; Claim 3, line 1; and Claim 4, line 1, “facility” should be “server facility”;
m.	Claim 2, line 1, “said stand” should be “said server rack stand”;
n.	Claim 2, line 1, “said void sidewall” should be “said sidewall of said interior void”;
o.	Claim 2, line 2, “said cartridges” should be “said at least one cartridge”;
p.	Claim 2, line 3, “form” should be “from”;
q.	Claim 2, line 3, “said stand void” should be “said interior void of the server rack stand”;
r.	Claim 3, line 3, “said case airflow inlet opening” should be “said airflow inlet opening of said case”;
s.	Claim 3, line 3, “said case airflow outlet opening” should be “said airflow outlet opening of said case”;
t.	Claim 3, line 4, “and or” should be “or”;
u.	Claim 3, line 5, “said impediment” should be “said selectively actuating impediment”;
v.	Claim 4, line 1, “said rack stand” should be “said server rack stand”;
w.	Claim 5, line 4, “sealed building conduit” should be “at least one sealed building conduit” (the resolution was agreed to by the Applicant and Examiner in other family members of the instant application to allow for there to a single conduit or multiple conduits);
x.	Claim 5, line 8; and Claim 9, line 2, “said computer case” should be “said case of said computer”;
y.	Claim 5, line 9; Claim 9, line 2; and Claim 10, line 2, “said building conduit” should be “said sealed building conduit”;
z.	Claim 5, line 10, “said stand portion” should be “said hollow server stand portion”;
aa.	Claim 6, line 2; and Claim 7, line 2, “said cartridges” should be “said stand cartridges”;
ab.	Claim 10, line 3, “gas” should be “said gas” having antecedence in claim 5, line 3;
ac.	Claim 11, line 2 requires “vertical support posts, having a post height.”  Is the post relating to the “vertical support posts”, or to each of the “vertical support posts”?
ad.	Claim 11, lines 3 and 6, “said posts” should be “said vertical support posts”;
ae.	Claim 11, lines 4 and 8, “said void” should be “said central support interior void”;
af.	Claim 11, line 5, “cartridge height” should be “a cartridge height”;
ag.	Claim 12, line 1; Claim 13, line 1; and Claim 14, line 1, “The stand portion” should be “The server rack stand portion”;
ah.	Claim 12, line 1, “comprising” should be “further comprising”;
ai.	Claim 12, line 1-2, “multiple blanks dimensionally equivalent to said cartridges” is understood as “multiple blanks, each of the multiple blanks dimensionally equivalent to a corresponding one of said cartridges”;
aj.	Claim 13, line 1, “said support interior void” should be “said central support interior void”;
ak.	Claim 14, line 1, “said support posts” should be “said vertical support posts”;
al.	Claim 14, line 3, “said supplemental void” should be “a supplemental central support void”; and
am.	Claim 15, line 1, “A rack stand” should be “The server rack stand portion” having antecedence in preamble of claim 11, line 1; and
an.	Claim 15, line 5, “said supplemental support void” should be “said supplemental central support void”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	 Claim 6, lines 1-3 requires “fabricating said exodus chamber from multiple stand cartridges, each of said cartridges constituting both said server conduit and a sidewall of said influx chamber.”  The originally filed priority application fails to disclose “each of said cartridges constituting both said server conduit and a sidewall of said influx chamber.”  Did Applicant intend a sidewall of said exodus chamber?
b.	Claim 9, line 2 requires “from said computer case through said building conduit to a heat reservoir” and Claim 5, line 3 requires “conducting airflow within sealed building conduit into an influx chamber of a hollow server stand portion, . . . directing airflow from said stand chamber through server conduit into a sealed case of said computer.”  The originally filed priority application fails to disclose the building conduit downstream of the case of the computer, while at the same time Claim 5 requires the building conduit to be upstream of the case of the computer.
c.	Claim 11, line 3 requires “a substantially-sealed interior cavity.”  The originally filed priority application fails to disclose “a substantially-sealed interior cavity.”  How can the interior cavity cannot be “substantially-sealed” because of the first opening and the second opening? and
d.	Claim 11, lines 5-7 requires “multiple cartridges . . . adapted to support lateral affixation of a computer thereto.”  The originally filed application discloses that at least rail 307 supports a computer 305, and not the cartridge 2166;
e.	Claim 13, lines 1-2 requires “said [central] support [interior] void is substantially sealed by multiple cartridges to create a gaseous influx chamber.”  The originally filed priority application fails to  disclose is substantially sealed support after installation of the multiple cartridges; and 
f.	Claim 14, lines 2-4; and Claim 15, lines 4-6 require “said surface defines a third opening oriented toward said [supplemental central support] void and a fourth opening; and wherein said supplemental void is substantially sealed by [supplemental?] multiple cartridges to create a gaseous exodus chamber for passage of airflow from said third opening to said fourth opening.”   The originally filed priority application fails to disclose “said supplemental void is substantially sealed by multiple cartridges to create a gaseous exodus chamber for passage of airflow from said third opening to said fourth opening.”  How can the said supplemental central support void be substantially sealed if there is the third opening and the fourth opening?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 12; and Claim 4, line 2 requires “lateral support members.”  Are these “lateral support members” the same or different from “lateral support members” of line 5?  Should “lateral support members” be “said lateral support members” having antecedence in claim 1, line 5?
b.	Claim 1, line 16; and Claim 5, line 6, “server conduit” needs to identify whether it is singular, plural or both (i.e. “at least one”);
c.	Claim 1, lines 16-17 requires “server conduit forming a sealed connection between said airflow inlet opening and said airflow inlet passage, and said airflow opening outlet and said airflow outlet passage.” Is there a single server conduit that forms a sealed connection between said airflow inlet opening and said airflow inlet passage, and said airflow opening outlet and said airflow outlet passage, or is there a first server conduit that forms a sealed connection between said airflow inlet opening and said airflow inlet passage, and a second server conduit that forms a sealed connection between said airflow opening outlet and said airflow outlet passage (keep in mind that lines 22-23 requires “said server conduit to said computer and back to said server conduit forms a substantially-sealed pathway”, so is said inlet passage to said [first] server conduit to said computer to said [second] server conduit to said airflow outlet passage forms a substantially-sealed pathway”?)
d.	Claim 1, line 17, “said airflow opening” lacks antecedent basis.  Did Applicant intend “said airflow outlet opening” having antecedence in “an airflow outlet opening” of line 13?
e.	Claim 3, line 2 requires “said cartridge.”  Does “said cartridge” have antecedence in “at least one cartridge” of claim 1, line 9, or a plurality of said cartridges” of claim 2, line 2?
f.	Claim 4, lines 1-2 requires “multiple computers.”  Is “a computer” of claim 1, line 12 included as part of these “multiple computers”, or is “a computer” of claim 1, line 12 in addition to the “multiple computers”?
g.	Claim 5, lines 4-5 requires “an influx chamber of a hollow server stand portion” and lines 8-9 require “an exodus chamber of said hollow server stand portion.”  Is there a single hollow server stand portion, or is there two hollow stand portions, a first one being the influx chamber and a second one being the exodus chamber (note: this is not a bifurcated chamber because the influx and exodus chambers are separated and distal from each other)? 
h.	Claim 5, line 5, “said stand” lacks antecedent basis, did Applicant intend “said hollow server stand portion”?
i.	Claim 5, line 5, is “at least one computer” is a separately claimed element from “a computer” of line 3, or does the “at least one computer” include the “computer” of line 3?
j.	Claim 5, line 6, 8, and 9; Claim 8, line 2; Claim 9, line 2; and Claim 10, line 2 require “airflow.”  Is this “airflow” the same or different from “airflow” of claim 5, line 3?
k.	Claim 5, line 6, “said stand chamber” lacks antecedent basis.  Is Applicant intending antecedence in “said influx chamber” of line 4?
l.	Claim 5, line 7; and Claim 8, line 2 require “said computer.”  Does “said computer” have antecedence in ““a computer” of line 3, or “at least one computer” of line 5?
m.	Claim 5, line 9, Claim 9, line 2, and Claim 10, line 2 require “said building conduit” having antecedence in “sealed building conduit” of claim 5, line 4.  Claim 5, lines 11-12 requires “moving airflow from said exodus chamber through said building conduit to a heat reservoir” and claim 5, lines 4-5 requires “conducting airflow within sealed building conduit into an influx chamber of a hollow server stand portion.”  Is there a single building conduit that forms a sealed connection between the airflow source to the heat reservoir, or is there a first building conduit that forms a sealed connection between the airflow source and the influx chamber of the hollow server stand portion, and a second building conduit that forms a sealed connection between the exodus chamber and the heat reservoir? 
n.	Claim 6, lines 2-3 requires “said server conduit” having antecedence in “server conduit” of claim 5, line 6.  Claim 6, lines 2-3 requires “each of said cartridges constituting both said server conduit and a sidewall of said [exodus] chamber” and claim 5, lines 6-7 requires “directing airflow from said stand chamber through server conduit into a case of said computer.”  Is there a single server conduit that forms a connection between the influx chamber of the hollow server stand portion and the exodus chamber of the hollow server stand portion, or is there a first server conduit that forms a connection between the influx chamber of the hollow server stand portion and into the case of the computer, and a second server conduit that forms a connection between the case of the computer and the exodus chamber of the hollow server stand portion and into the case of the computer? 
o.	Claim 6, line 4 requires “a sidewall of said influx chamber.”  Did Applicant intend “a sidewall of said influx chamber” to be “a sidewall of said exodus chamber”?
p.	Claim 7, line 2 requires “multiple stand cartridges” and claim 6, line 2 also requires “multiple stand cartridges.”  Should the “multiple stand cartridges” of claim 7 have antecedence in “multiple stand cartridges” of claim 6 or are these different “multiple stand cartridges”?
q.	Claim 8, line 2, “said stand chamber” lacks antecedent basis (this also claimed in claim 5, line 6).  Is Applicant intending antecedence in “an influx chamber” of claim 5, line 4, “stand chamber” of claim 5, line 6, or “an exodus chamber” of claim 5, line 11?
r.	Claim 9, line 2; and Claim 10, line 2 require “a heat reservoir.”  Is this “heat reservoir” the same or in addition to “a heat reservoir” of claim 5, line 9 (Examiner anticipates that “heat reservoir is going to be changed to “heat release element”)?
s.	Claim 11, line 2 requires “vertical support posts . . . defining a central support interior void” and line 3 requires “said [vertical support] posts include a substantially-sealed interior cavity.”  Are these two separate distinct elements that are present in the product at the same time, or does the central support interior void become the substantially-sealed interior cavity after the cartridges are affixed between the vertical support posts?  (see claim 13 where “said [central] support [interior] void is substantially sealed by multiple cartridges to create a gaseous influx chamber”)
t.	Claim 11, line 3; requires “a substantially-sealed interior cavity.”  How can the cavity be “a substantially-sealed interior cavity” when there is a fluid connection to the first opening and the second opening?
u.	Claim 11, line 5 requires “multiple cartridges having cartridge height.”  Is the “cartridge height” pertaining to the height of each cartridge, or to the combined height of all the cartridges?
v.	Claim 13, lines 1-2 requires “said [central] support [interior] void is substantially sealed by multiple cartridges to create a gaseous influx chamber.”  The originally filed priority application fails to disclose is substantially sealed central support interior void if there is a second opening;
w.	Claim 13, line 2; Claim 14, lines 3-4; and Claim 15, line 5 require “multiple cartridges.”  Are these “multiple cartridges” the same or addition to “multiple cartridges” of claim 11, line 9;
x.	Claim 14, lines 2-3 requires “said void.”  Does “said void” have antecedence in “a supplemental central support void” of lines 1-2 or “a central support interior void” of claim 11, line 2?
y.	Claim 14, line 2 requires “said surface” having antecedence in “a surface” of claim 11, line 3.  The Examiner believes the “surface” being claimed is not continuous as being the surfaces of elements 1210 and 1211 having the cartridges exposed as shown in fig. 11.  Is this a single surface defining the first opening as claim 11, line 3 requires and the third opening as claim 14, line 2 requires, or are there two surfaces, a first surface defining the first opening and a second surface defining the third opening?  Perhaps the term “plane” is better suited than the term “surface”;
z.	Claim 15, lines 2-3 requires “supplemental vertical support posts . . . defining a supplemental central support void” and line 3 requires “said [supplemental vertical support] posts include a substantially-sealed interior supplemental cavity.”  Are these two separate distinct elements that are present in the product at the same time, or does the supplemental central support void become the substantially-sealed interior cavity after the cartridges are affixed between the supplemental vertical support posts?  
aa.	Claim 15, line 2 requires “a post height.”  Is this “post height” the same or different from “a post height” of claim 11, line 2?
ab.	Claim 15, lines 2-3 and Claim 14, lines 1-2 each require “a supplemental central support void.”  Is the “supplemental central support void” of claim 15 in addition to or the same as the “supplemental central support void” of claim 14?
ac.	Claim 15, line 3 requires “said posts.”  Are “said posts” have antecedence in “supplemental vertical support posts” of claim 15, line 2 or “vertical support posts” of claim 11, line 2?
ad.	Claim 15, line 3; requires “a substantially-sealed interior supplemental cavity.”  How can the cavity be “a substantially-sealed interior supplemental cavity” when there is a fluid connection to the third opening and the fourth opening?
ae.	Claim 15, line 4 and Claim 14, line 2 each require “a third opening.”  Is the “third opening” of claim 15 in addition to or the same as the “third opening” of claim 14?
af.	Claim 15, line 4 and Claim 14, line 3 each require “a fourth opening.”  Is the “fourth opening” of claim 15 in addition to or the same as the “fourth opening” of claim 14?
ag.	Claim 15, line 4 requires “said void.”  Does “said void” have antecedence in “a supplemental central support void” of claim 15, lines 2-3 or “a central support interior void” of claim 11, line 2? and
ah.	Claim 15, lines 5-6 and Claim 14, line 4 each require “a gaseous exodus chamber.”  Is the “gaseous exodus chamber” of claim 15 in addition to or the same as the “gaseous exodus chamber” of claim 14?
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternately under 35 U.S.C. 103 as being unpatentable over Skonnord (US 3,192,306).
Skonnord teaches a process for cooling computer equipment, said process comprising: urging gas from an airflow source (col. 4, l. 55) within a building (fig. 6) housing a computer (fig. 1, 52 and col. 1, l. 13); conducting airflow within sealed building conduit (91 and col. 5, l. 9) into an influx chamber (figs. 5 and 6, inside of 42 on left side of rightmost 10 and col. 3, l. 64) of a hollow server stand portion (10 on right side of fig. 6), said stand supporting (see figs. 1 and 6) at least one computer (fig. 1, 52 and col. 1, l. 13); directing airflow from said stand chamber through server conduit (37 and between 52 and 68) into a case (case of 52 which includes 32) of said computer; and conveying airflow from said computer case into an exodus chamber (figs. 5 and 6, inside of 42 on right side of rightmost 10 and col. 3, l. 64) of said hollow server stand and moving airflow (using 94) from said exodus chamber through said building conduit (96,97) to a heat reservoir (col. 1, l. 58) external to said stand portion.
Alternately, Skonnord fails to specifically disclose a building.  Admitted prior art that it is well known in the art to have a building (since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03). Official Notice is taken that a building is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Skonnord with a well-known building for the purpose of protecting the computer from outdoor elements such as rain.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  8/11/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835